Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2020

                                      No. 04-19-00844-CV

                                 IN THE INTEREST OF C.C.

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                     The Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file his brief.
Appellant’s motion is GRANTED. Appellant’s brief is due on February 28, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court